        Case 1:18-cv-00489-EAW Document 27 Filed 09/24/20 Page 1 of 6




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK


JENNIFER YARGER,
                                                        DECISION AND ORDER
                    Plaintiff,
      v.                                                1:18-cv-00489 EAW

COMMISSIONER OF SOCIAL SECURITY,

                    Defendant.


                                   INTRODUCTION

      Plaintiff Jennifer Yarger (“Plaintiff”) moves for attorneys’ fees in the amount of

$13,134.84, pursuant to 42 U.S.C. § 406(b). (Dkt. 23). The Commissioner of Social

Security (“the Commissioner”) does not object to Plaintiff’s request. (Dkt. 26). For the

reasons discussed below, the Court grants Plaintiff’s motion.

                                    BACKGROUND

      On April 27, 2018, Plaintiff filed this action, seeking review of the final decision of

the Commissioner denying her applications for Supplemental Security Income and

Disability Insurance Benefits. (Dkt. 1). Plaintiff moved for judgment on the pleadings on

January 30, 2019 (Dkt. 11), and the Commissioner moved for judgment on the pleadings

on March 21, 2019 (Dkt. 13). By Decision and Order dated April 26, 2019, the Court

denied the Commissioner’s motion and granted Plaintiff’s motion, remanding the matter

for further administrative proceedings. (Dkt. 16).

      By Stipulation and Order filed on August 7, 2019, the parties agreed that Plaintiff’s

counsel was entitled to $7,301.00 for services performed in connection with this action,

                                           -1-
        Case 1:18-cv-00489-EAW Document 27 Filed 09/24/20 Page 2 of 6




pursuant to the Equal Access to Justice Act, 28 U.S.C. § 2412 (“EAJA”). (Dkt. 21).

       After a supplemental hearing, the ALJ issued a fully favorable decision on February

26, 2020. (See Dkt. 23-4). Shortly thereafter, the Commissioner issued a Notice of Award

dated March 25, 2020, in connection with Plaintiff’s SSI claim, which did not indicate that

25% of Plaintiff’s past-due benefits had been withheld to pay Plaintiff’s representative.

(See Dkt. 23-5). On July 21, 2020, the Commissioner issued a Notice of Award in

connection with Plaintiff’s DIB claim, indicating that 25% of Plaintiff’s past-due benefits

($12,010.75) was withheld to pay Plaintiff’s representative. (Dkt. 23-6 at 9). According

to Plaintiff’s calculations, Plaintiff is owed $52,539.40 in connection with her DIB and SSI

claims, 25% of which is $13,134.84.1 (See Dkt. 23-2 at 3, ¶ 14).

       On August 6, 2020, Plaintiff moved for attorneys’ fees pursuant to 42 U.S.C.

§ 406(b). (Dkt. 23). Plaintiff’s counsel seeks $13,134.84, which falls within the statutory

cap of 25% of the past-due benefits. (See Dkt. 23-2 at 3, ¶ 14; Dkt. 26 at 3-4). Counsel

states that he did not receive the $7,301.00 EAJA fee because it was applied to a student

loan obligation owed by Plaintiff pursuant to the Treasury Offset Program. (Dkt. 23-1 at

2). The Commissioner filed a response, indicating that he has no objection to Plaintiff’s

counsel’s fee request. (See Dkt. 26).




1
       The Commissioner states that the “SSA represents that 25% of Plaintiff’s past due
benefits is $13,504.00” (Dkt. 26 at 3), but does not include an exhibit in support of this
amount. The Court need not reconcile this discrepancy because the parties agree that
Plaintiff’s requested fee ($13,134.84) falls within the 25% statutory cap. (See Dkt. 23-2 at
3, ¶ 14; Dkt. 26 at 3-4).
                                           -2-
        Case 1:18-cv-00489-EAW Document 27 Filed 09/24/20 Page 3 of 6




                                           DISCUSSION

       Section 406(b) provides, in relevant part, as follows:

       Whenever a court renders a judgment favorable to a claimant under this
       subchapter who was represented before the court by an attorney, the court
       may determine and allow as part of its judgment a reasonable fee for such
       representation, not in excess of 25 percent of the total of the past-due benefits
       to which the claimant is entitled by reason of such judgment. . . .

42 U.S.C. § 406(b)(1)(A). In other words, § 406(b) allows a successful claimant’s attorney

to seek court approval of his or her fees, not to exceed 25% of the total past-due benefits.

Section 406(b) “calls for court review of [contingent-fee] arrangements as an independent

check, to assure that they yield reasonable results in particular cases.” Gisbrecht v.

Barnhart, 535 U.S. 789, 807 (2002). This review is subject to “one boundary line:

Agreements are unenforceable to the extent that they provide for fees exceeding 25 percent

of the past-due benefits.” Id. (citing § 406(b)). “Within the 25 percent boundary, . . . the

attorney for the successful claimant must show that the fee sought is reasonable for the

services rendered.” Id.

       Accordingly, a fee is not automatically recoverable simply because it is equal to or

less than 25% of the client’s total past-due benefits. “To the contrary, because section

406(b) requires an affirmative judicial finding that the fee allowed is ‘reasonable,’ the

attorney bears the burden of persuasion that the statutory requirement has been satisfied.”

Id. at 807 n.17.    As such, the Commissioner’s failure to oppose the motion is not

dispositive. Mix v. Comm’r of Soc. Sec., No. 6:14-CV-06219 (MAT), 2017 WL 2222247,

at *2 (W.D.N.Y. May 22, 2017). Several factors are relevant to the reasonableness

analysis, including the following: (1) “whether the contingency percentage is within the

                                             -3-
        Case 1:18-cv-00489-EAW Document 27 Filed 09/24/20 Page 4 of 6




25% cap”; (2) “whether there has been fraud or overreaching in the agreement”; and (3)

“whether the requested amount is so large as to be a windfall to the attorney.” Wells v.

Sullivan, 907 F.2d 367, 372 (2d Cir. 1990). Also relevant are the following: (1) “the

character of the representation and the results the representative achieved”; (2) “the amount

of time counsel spent on the case”; (3) whether “the attorney was responsible for any

delay”; and (4) “the lawyer’s normal hourly billing charge for noncontingent-fee cases.”

Gisbrecht, 535 U.S. at 808.

       Here, the Court finds the requested fee is reasonable.        The requested fee of

$13,134.84 falls within the 25% statutory cap identified by the SSA. (See Dkt. 23-2 at 3,

¶ 14; Dkt. 26 at 3-4). The Court further finds the requested fee is not an amount so large

as to be a windfall to counsel. The requested fee would result in a de facto hourly rate of

$362.84 ($13,134.84 divided by 36.2 hours). Counsel’s effective hourly rate falls well

under the range of rates under § 406(b) approved by courts. See Buckley v. Berryhill, No.

15-CV-0341-A, 2018 WL 3368434, at *2-3 (W.D.N.Y. July 10, 2018) (approving de facto

hourly rate of $1,000.00); Cieslik v. Berryhill, No. 14-CV-430-A, 2018 WL 446218, at *3

(W.D.N.Y. Jan. 17, 2018) (approving de facto hourly rate of $792.45); Rita M. B. v.

Berryhill, No. 5:16-CV-0262 (DEP), 2018 WL 5784101, at *6 (N.D.N.Y. Nov. 5, 2018)

(approving de facto hourly rate of $644.48).

       The Court also finds the remaining relevant factors weigh in favor of finding that

counsel’s requested fee is reasonable. There is no evidence of fraud or overreaching in the

making of the agreement. Additionally, counsel was not responsible for any delay.

Further, counsel has provided effective representation. Despite having her applications for

                                            -4-
          Case 1:18-cv-00489-EAW Document 27 Filed 09/24/20 Page 5 of 6




benefits initially denied, due to counsel’s efforts, Plaintiff secured a recovery of past-due

benefits. (See Dkt. 23-5; Dkt. 23-6).

         The Court also notes that counsel would ordinarily be required to return the

previously awarded EAJA fee of $7,301.00. See Gisbrecht, 535 U.S. at 796 (“Fee awards

may be made under both [EAJA and § 406(b)], but the claimant’s attorney must refund to

the claimant the amount of the smaller fee. . . .”). However, Plaintiff’s counsel indicates

that he never received the $7,301.00 because it was applied to a student loan obligation

owed by Plaintiff pursuant to the Treasury Offset Program. (Dkt. 23-1 at 2). As such, no

refund of the EAJA award will be necessary since the award was offset. See, e.g., Rosier

v. Comm’r of Soc. Sec., No. 1:16-CV-00127 EAW, 2020 WL 283947, at *2 (W.D.N.Y.

June 1, 2020); Juanita Marie D. v. Comm’r of Soc. Sec., No. 6:16-CV-1457 (CFH), 2019

WL 2053849, at *3 (N.D.N.Y. May 8, 2019) (plaintiff’s counsel need not refund the EAJA

award because the EAJA award had been used to offset plaintiff’s debt). “However, should

[the EAJA award] ever be awarded to counsel in the future, counsel must return this award,

or any portion that may be awarded to, [P]laintiff.” Juanita Marie D., 2019 WL 2053849,

at *3.

                                      CONCLUSION

         For the foregoing reasons, Plaintiff’s § 406(b) motion (Dkt. 23) for attorneys’ fees

is granted, and the Court hereby orders as follows: (1) Plaintiff’s counsel shall be paid

attorneys’ fees in the amount of $13,134.84, out of funds withheld from Plaintiff’s past-

due benefits; and (2) should the EAJA award ever be awarded to Plaintiff’s counsel in the

future, counsel must return this award, or any portion that may be awarded, to Plaintiff.

                                             -5-
     Case 1:18-cv-00489-EAW Document 27 Filed 09/24/20 Page 6 of 6




    SO ORDERED.

                                _____________________________________
                                ELIZABETH A. WOLFORD
                                United States District Judge


DATED:   September 24, 2020
         Rochester, New York




                                 -6-
